Citation Nr: 1707967	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial, compensable rating for migraine headaches prior to February 16, 2012.

3.  Entitlement to  rating in excess of 30 percent for migraine headaches from February 16, 2012.

4.  Entitlement to an initial, compensable rating for chronic cholecystitis, status post cholecystectomy, prior to April 11, 2012.

5.  Entitlement to a  rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy, from April 11, 2012.

6.  Entitlement to an initial, compensable rating for right leg shin splints prior to April 11, 2012.

7.  Entitlement to a  rating in excess of 10 percent for right leg shin splints from April 11, 2012.

8.  Entitlement to an initial, compensable rating for left leg shin splints prior to April 11, 2012.

9.  Entitlement to rating in excess of 10 percent for left leg shin splints from April 11, 2012.



REPRESENTATION

Appellant represented by:	Francisco J. Reyes, Attorney 

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to April 2006, and from May 2006 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO in San Juan, Puerto Rico inter alia, denied service connection for sinusitis and granted service connection for migraine headaches, right leg shin splints, left leg shin splints, and chronic cholecystitis, status post cholecystectomy, and assigned an initial noncompensable (0 percent) rating for each disability.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the denial of service connection and the assigned noncompensable disability ratings.  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.  In a December 2009 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claims. 

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In August 2011, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

On remand, in a September 2012 rating decision, the AMC granted a 30 percent disability rating for migraines, effective February 16, 2012, and a 10 percent disability rating for chronic cholecystitis, status post cholecystectomy, effective April 11, 2012.  Subsequently, in a December 2012 rating decision, the AMC granted a 10 percent disability rating, each,  for right and left leg shin splints with chondromalacia patellae, effective April 11, 2012.   However, inasmuch as higher ratings are available for migraines, chronic cholecystitis, and right and left shin splints,  and the Veteran is presumed to seek the maximum available benefit for each disability, the Board has characterized the appeals pertaining to those matters as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also on remand, the AMC continued to deny service connection for sinusitis, as well as  denied higher ratings for migraine headaches, chronic cholecystitis, and right and left leg shin splints (as reflected in  a December 2012 supplemental SOC (SSOC)) and  returned these matters to the Board for further appellate consideration.

In December 2013, the Board again remanded the claims on appeal for additional development.  The Board also remanded a claim for service connection for a psychiatric disorder, claimed as depression and anxiety (for which an appeal had also  been perfected from the June 2008 rating decision).

In approximately December 2014, jurisdiction over the appeal was transferred to the St. Petersburg RO.

In a March 2016 rating decision, the St. Petersburg RO granted service connection for adjustment disorder with depression and anxiety as assigned a 50 percent disability rating, effective February 13, 2012.  This matter resolved the service connection claim for a psychiatric disorder, and no downstream initial rating or effective date issue is currently before the Board..

After accomplishing further action on remand, the agency of original jurisdiction (AOJ) continued to deny service connection for sinusitis and higher ratings for migraine headaches, cholecystitis, and right and left leg shin splints (as reflected in a May 2016 SSOC) and returned these matters to the Board.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the remaining matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Pertinent to all claims on appeal, the Board notes that, since the AOJ last adjudicated the claim for initial higher ratings for migraine headaches, cholecystitis, and right and left leg shin splints in a May 2016 SSOC, the Veteran underwent additional VA fee-basis examinations pertinent to these claims  in September 2016, and those examination reports have since been associated with the claims file.  
The Board acknowledges that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted by the Veteran or his representative with or after a substantive appeal received on or after February 2, 2013,then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  

Here, however, the Veteran's substantive appeal for the initial rating claims on appeal was received in June 2009, and he has not waived initial AOJ consideration of this evidence.  As such, the Board is t remanding these matters for AOJ consideration of the claims in light of additionally-received evidence,  in the first instance.  See 38 C.F.R. § 20.1304 (2016).

In addition, with respect to the Veteran's claim for service connection for sinusitis, his service treatment records reflect that he was treated for sinusitis in December 2005 and August 2006 and was subsequently noted to have had a history of sinusitis.  On VA examination in April 2008, the diagnosis was rhinitis; the examiner indicated there was no evidence of sinusitis found on examination.  The examiner did not indicate whether the Veteran's rhinitis, or any other chronic disability, was related to his in-service treatment for sinusitis, or to service in any other way.  In the June 2008 rating decision, the RO denied service connection for sinusitis on the basis that there was no evidence of a current sinusitis disability.  During the January 2011 Board hearing, the Veteran testified that he used an inhaler, a pump for his nose, and pills due to sinus problems, and that he had been receiving such treatment since military service.   

Based on the foregoing, in rhe August 2011 Remand directives specified that the Veteran should be afforded a VA examination by an appropriate physician, and the examiner was instructed to clearly identify whether the Veteran had a current chronic sinusitis, rhinitis, or any related disability and to provide an opinion as to whether any such disability was medically related to service.  Unfortunately, neither the February 2012 VA examiner nor a December 2012 reviewing VA physician indicated whether the Veteran had a chronic rhinitis disability related to his military service, including in-service treatment for sinusitis.  The Board also observes that the Veteran's VA treatment records document a history of intranasal cocaine abuse since age 17 (1994) (see Mar. 3, 2013 East Orange VA Mental Health Psychosocial Assessment) or since 2006 or 2008 according to other reports, Loratadine and Flunisolide nasal spray prescribed for allergies, and list a diagnosis of chronic rhinitis among the Veteran's problem list.  Therefore, the AOJ should arrange for another VA examination to obtain a medical opinion as to whether any current chronic rhinitis disability is medically related to the Veteran's military service.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to taking action responsive to the above,  to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Orlando VA Medical Center (VAMC) and related clinics dated since April 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claims on appeal from the Orlando VAMC and related clinics dated from April 2016 to the present.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to any  claim(s) on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a current chronic rhinitis disability or any related disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service. 

In rendering the requested opinion, the physician should specifically consider and discuss service treatment records indicating treatment for sinusitis in December 2005 and August 2006, the April 2008 VA examination indicating a diagnosis of rhinitis, subsequent VA treatment records reflecting a treatment for chronic rhinitis, as well as the Veteran's documented history of intranasal cocaine abuse.

In addressing the above, the examiner must consider and discuss all relevant medical evidence and other objective evidence, as well as all lay assertions-to include the competent s assertions as to the nature, onset, and continuity of respiratory  symptoms.  If lay  assertions in any regard are discounted, the examiner should clearly so state and explain why.
 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in May 2016), and all legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

